                                             Case 4:19-cv-05468-YGR Document 77 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TIMOTHY PEOPLES,
                                   7                                                            Case No. 19-cv-05468-YGR (PR)
                                                          Plaintiff,
                                   8                                                            ORDER DENYING PLAINTIFF’S
                                                   v.                                           REQUESTS FOR LEAVE TO FILE
                                   9                                                            A SUR-REPLY
                                         RAUL MACHUCA, et al.,
                                  10
                                                          Defendants.
                                  11

                                  12            Before the Court are Plaintiff’s requests for leave to file a sur-reply and for an extension of
Northern District of California
 United States District Court




                                  13   time “to file [his] objection to Defendants[’] reply” in support of the pending motion for summary

                                  14   judgment. Dkts. 72, 75. Defendants object to Plaintiff’s request for leave to file a sur-reply. Dkt.

                                  15   74.

                                  16            First, the Court notes that Plaintiff filed his request for leave to file a sur-reply prior to

                                  17   Defendants filing their reply. See Dkts. 72, 73. In any event, Defendants have since filed their

                                  18   reply. Dkt. 73. After Defendants filed their reply, Plaintiff filed his request for an extension of

                                  19   time to file his sur-reply. Dkt. 75. Because the Local Rules do not permit the filing of a response

                                  20   to a reply, see Civ. L.R. 7-3(d), the Court liberally construes Plaintiff’s pending motions as

                                  21   requests for leave to file a sur-reply. However, Plaintiff has not shown, nor is there any indication

                                  22   in the record, that a sur-reply is either necessary or appropriate. Accordingly, Plaintiff’s requests

                                  23   are DENIED. Dkt. 72, 75.

                                  24            This Order terminates Docket No. 72 and 75.

                                  25            IT IS SO ORDERED.

                                  26   Dated: August 10, 2021

                                  27                                                       ______________________________________
                                                                                           JUDGE YVONNE GONZALEZ ROGERS
                                  28                                                       United States District Judge
